          Case 2:20-cv-00125-TOR     ECF No. 16   filed 01/27/21   PageID.171 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    PACIFIC TOWING & RECOVERY
      SERVICES, LLC, a Washington                     NO: 2:20-CV-0125-TOR
 8    limited liability company,
                                                      ORDER OF DISMISSAL WITHOUT
 9                                 Plaintiff,         PREJUDICE

10            v.

11    UNITED FINANCIAL CASUALTY
      COMPANY, d/b/a/ PROGRESSIVE
12    COMMERCIAL,
                         Defendant.
13

14            BEFORE THE COURT is the Parties’ Stipulated Notice of Voluntary

15   Dismissal without Prejudice or Costs (ECF No. 15). The parties agree to the

16   dismissal of this case without prejudice or costs to either party. The Court has

17   reviewed the record and files herein, and is fully informed.

18            According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

19   a stipulation signed by all parties who have appeared.

20   //



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00125-TOR      ECF No. 16    filed 01/27/21   PageID.172 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the Parties’ stipulation, this action is

 3         DISMISSED without prejudice or costs to either party.

 4      2. All deadlines, hearings and trial are VACATED.

 5         The District Court Executive is directed to enter this Order and Judgment of

 6   Dismissal, furnish copies to counsel, and CLOSE the file.

 7         DATED January 27, 2021.

 8

 9                                  THOMAS O. RICE
                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
